Citation Nr: 0424917	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  98-07 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a shrapnel fragment wound of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Waco, Texas, Regional 
Office (RO) of the United States Department of Veterans' 
Affairs (VA).  The RO has denied a rating in excess of 
10 percent for residuals of a shell fragment wound of the 
right leg.

The veteran had a hearing before the undersigned Veterans Law 
Judge at the RO in February 1999.  The Board remanded this 
case in September 1994, and June 1999, for evidentiary 
development; and in September 2003 for RO consideration of 
evidence developed by the Board, in accordance with Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran's Claims Assistance Act (VCAA), requires VA to 
notify a claimant and the claimant's representative, if any, 
of any information, and any medical or lay evidence, that was 
not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  VA has elaborated on this 
duty to notify by undertaking to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that these notice requirements are not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Since the Board's last remand, the Court has emphasized the 
need for strict adherence to VA's duties under the VCAA to 
provide notice to claimants.  Cf. Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

In this case, VA has not provided the veteran with notice 
that complies with the requirements of 38 U.S.C.A. § 5103(a) 
as interpreted by the Court.  VA has not provided the veteran 
notice to submit evidence in his possession.  VA has not 
provided the veteran with a specific communication notifying 
him of the type of evidence needed to support his claim, 
indicating what he should do toward obtaining such evidence, 
and what VA would do.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini II, 
slip. op. at 10.  The Court explained, however, that failure 
of an agency of original jurisdiction (AOJ) (in this case, 
the RO) to give a claimant the notices required under the 
VCAA prior to an initial unfavorable adjudication of the 
claim does not require the remedy of voiding the AOJ action.  
Rather, it is sufficient remedy for the Board to remand the 
case to the AOJ to provide the required notice, and for VA to 
follow proper processes in subsequent actions.  Pelegrini II, 
slip op. at 10-11.

The Board must remand the case for the veteran to receive the 
required notices.  Accordingly, this case is REMANDED for the 
following:

1.  The AMC or RO should provide the 
veteran and his representative with the 
notices required under the VCAA and its 
implementing regulations.  This should 
include notice to the veteran to submit 
any and all evidence in his possession 
relevant to his claim for a higher rating 
for right leg wound residuals.  The 
notice should also inform the veteran 
what evidence VA will obtain, and what 
evidence the veteran is responsible for 
obtaining.

2.  The AMC or RO should readjudicate the 
claim, and if it remains denied, issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



